                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-62418-BLOOM/Valle

KING OCEAN SERVICES LTD.,

          Plaintiff,

v.

TRU GREEN PLASTICS, LLC,

      Defendant.
________________________________/

                   ORDER ON MOTION FOR FINAL DEFAULT JUDGMENT

          THIS CAUSE is before the Court upon Plaintiff King Ocean Services Ltd.’s (“Plaintiff”)

Motion for Final Default Judgment, ECF No. [11] (“Motion”), filed pursuant to Federal Rule of

Civil Procedure 55(b)(2) against Defendant Tru Green Plastics LLC (“Defendant”). A clerk’s

default was entered against Defendant on December 4, 2019, ECF No. [9], because Defendant

failed to answer or otherwise plead to the complaint, despite having been properly served. See ECF

No. [6]. The Court has carefully considered the Motion, the record in this case and the applicable

law, and is otherwise fully advised. For the following reasons, Plaintiff’s Motion is granted.

     I.       BACKGROUND

          Plaintiff initiated this action on September 27, 2019, asserting a claim in admiralty for

breach of a maritime contract. ECF No. [1] (“Complaint”). According to the Complaint, Plaintiff

is a Vessel Operating Common Carrier (VOCC), or shipping line, that engages in international

ocean cargo transportation. Id. ¶ 3. Defendant is a Florida Limited Liability Company that

performs plastics recycling. Id. ¶ 4. Between August 2016 and November 2016, at the request and

direction of Defendant, Plaintiff transported goods aboard ocean vessels from international ports

of origin to the mainland United States and delivered said goods to the named consignee. Id. ¶ 5.
                                                             Case No. 19-cv-62418-BLOOM/Valle


Plaintiff has performed all of its contractual obligations and duties, as well as all conditions

precedent to bring this action. Id. ¶ 12.

         Despite repeated demands for remittance of the funds due, Defendant has failed and refused

to pay $27,985.00 in ocean freight and related charges owed to Plaintiff. Id. ¶ 9.; ECF Nos. [11-

1], [11-2], [11-3]. In accordance with Paragraph 15 of the bill of lading contract, Defendant is

responsible for payment of the freight charges assessed by Plaintiff pursuant to the contract. ECF

No. [11-3] ¶ 15. As a result of Defendant’s failure to pay the ocean freight and related charges,

Plaintiff has sustained damages in the amount of $27,985.00. ECF No. [11-1] ¶ 10.

         In its Motion, Plaintiff seeks the entry of final default judgment against Defendant on its

claim for breach of maritime contract.

   II.      LEGAL STANDARD

         Pursuant to Federal Rule of Civil Procedure 55(b), the Court is authorized to enter a final

judgment of default against a party who has failed to plead in response to a complaint. This Circuit

maintains a “strong policy of determining cases on their merits and we therefore view defaults

with disfavor.” In re Worldwide Web Sys., Inc., 328 F.3d 1291, 1295 (11th Cir. 2003). Nonetheless,

default judgment is entirely appropriate and within the district court’s sound discretion to render

where the defendant has failed to defend or otherwise engage in the proceedings. See, e.g., Tara

Prods., Inc. v. Hollywood Gadgets, Inc., 449 F. App’x 908, 910 (11th Cir. 2011); Dawkins v.

Glover, 308 F. App’x 394, 395 (11th Cir. 2009); In re Knight, 833 F.2d 1515, 1516 (11th Cir.

1987); Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985); Pepsico, Inc. v. Distribuidora La

Matagalpa, Inc., 510 F. Supp. 2d 1110, 1113 (S.D. Fla. 2007); see also Owens v. Benton, 190 F.

App’x 762 (11th Cir. 2006) (default judgment within district court’s direction).

         A defendant’s “failure to appear and the Clerk’s subsequent entry of default against him

do[es] not automatically entitle Plaintiff to a default judgment.” Capitol Records v. Carmichael,

                                                  2
                                                               Case No. 19-cv-62418-BLOOM/Valle


508 F. Supp. 2d 1079, 1083 (S.D. Ala. 2007). Indeed, a default is not “an absolute confession by

the defendant of his liability and of the plaintiff’s right to recover,” Pitts ex rel. Pitts v. Seneca

Sports, Inc., 321 F. Supp. 2d 1353, 1357 (S.D. Ga. 2004), but instead acts as an admission by the

defaulted defendant as to the well-pleaded allegations of fact in the complaint. See Eagle Hosp.

Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009) (“A defendant, by

his default, admits the plaintiff’s well-pleaded allegations of fact, is concluded on those facts by

the judgment, and is barred from contesting on appeal the facts thus established.”) (citations

omitted); Descent v. Kolitsidas, 396 F. Supp. 2d 1315, 1316 (M.D. Fla. 2005) (“the defendants’

default notwithstanding, the plaintiff is entitled to a default judgment only if the complaint states

a claim for relief”); GMAC Commercial Mortg. Corp. v. Maitland Hotel Assocs., Ltd., 218 F. Supp.

2d 1355, 1359 (M.D. Fla. 2002) (default judgment is appropriate only if court finds sufficient basis

in pleadings for judgment to be entered, and that complaint states a claim). Stated differently, “a

default judgment cannot stand on a complaint that fails to state a claim.” Chudasama v. Mazda

Motor Corp., 123 F.3d 1353, 1370 n.41 (11th Cir. 1997). Therefore, before granting default

judgment, “the district court must ensure that the well-pleaded allegations of the complaint . . .

actually state a cause of action and that there is a substantive, sufficient basis in the pleadings for

the particular relief sought.” Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860, 863 (11th Cir.

2007).

   III.      DISCUSSION

          Upon a review of Plaintiff’s submissions, the Court finds a sufficient basis in the Complaint

to enter default judgment in Plaintiff’s favor. Because Defendant has not appeared, “all of

Plaintiff’s well-pled allegations in the Complaint are deemed admitted.” Ordonez v. Icon Sky

Holdings LLC, No. 10-60156-CIV, 2011 WL 3843890, at *5 (S.D. Fla. Aug. 30, 2011) (citing

Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987)). Having reviewed the Complaint, the

                                                   3
                                                              Case No. 19-cv-62418-BLOOM/Valle


Court finds Plaintiff’s allegations well-pled, and sufficient to establish Defendant’s liability. By

default, Defendant has admitted the truth of the allegations, and accordingly, the Court finds that

Plaintiff has established its claims against Defendant.

        “If the admitted facts in the Complaint establish liability, then the Court must determine

appropriate damages.” Ordonez, 2011 WL 3843890, at *5. “Where all the essential evidence is on

record, an evidentiary hearing on damages is not required.” Id. (citing SEC v. Smyth, 420 F.3d

1225, 1232 n.13 (11th Cir. 2005) (“Rule 55(b)(2) speaks of evidentiary hearings in a permissive

tone . . . We have held that no such hearing is required where all essential evidence is already of

record.” (citations omitted)). Plaintiff seeks damages in the amount of $27,985.00, and in support

of the claim, submits an affidavit from Jorge Gomez, the Credit & Collections Manager for

Plaintiff King Ocean Services, Ltd., the freight collect ocean bills of lading, the bill of lading terms

and conditions, and copies of invoices. ECF No. [11-1]. Accordingly, under the facts of this case

and in light of the evidence contained in the record, the Court finds that a hearing on damages is

unnecessary and the requested amount of damages is justified.

       In addition to damages, Plaintiff also requests reimbursement of $490.00 in costs, including

the service of process fee ($90.00) and filing fee ($400.00). Federal Rule of Civil Procedure

54(d)(1) provides that “[u]nless a federal statute, these rules, or a court order provides otherwise,

costs—other than attorney’s fees—should be allowed to the prevailing party.” Fed. R. Civ. P.

54(d)(1). A prevailing party is “[a] party in whose favor a judgment is rendered, regardless of the

amount of damages awarded.” Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health &

Human Res., 532 U.S. 598, 603 (2001); see Util. Automation 2000, Inc. v. Choctawhatchee Elec.

Coop., 298 F.3d 1238, 1248 (11th Cir. 2002). A prevailing party is “entitled to receive all costs

that are recoverable under 28 U.S.C. § 1920.” Bryant v. Cab Asset Mgmt., LLC, No. 10-61514-

CIV, 2011 WL 1331267, at *3 (S.D. Fla. Apr. 6, 2011), report and recommendation adopted by,

                                                   4
                                                             Case No. 19-cv-62418-BLOOM/Valle


2011 WL 1598732, at *1 (S.D. Fla. Apr. 27, 2011). “Such costs, however, may not exceed those

permitted.” Mathews v. Crosby, 480 F.3d 1265, 1277 (11th Cir. 2007) (citing Maris Distrib. Co.

v. Anheuser-Busch, Inc., 302 F.3d 1207, 1225 (11th Cir. 2002)); see Crawford Fitting Co. v. J.T.

Gibbons, Inc., 482 U.S. 437, 441-42 (1987).

         The Court finds that these costs are reasonable and were necessarily incurred in connection

with the prosecution of this action against Defendant. See Goodman v. Sperduti Enterps., Inc., No.

08-62096-CIV, 2009 WL 3200681, at *3 (S.D. Fla. Oct. 6, 2009) (“There is no question that

Plaintiff is entitled to the cost of the filing fee because it falls into one of the categories of

reimbursable costs under 28 U.S.C. § 1920 . . . .”); EEOC v. W&O, Inc., 213 F.3d 600, 623 (11th

Cir. 2000) (concluding that private process servers may be taxed pursuant to 28 U.S.C. § 1920(1)

which permits taxation of “[f]ees of the clerk and marshal”). Accordingly, Plaintiff is entitled to

recover $490.00 in costs.

   IV.      CONCLUSION

         Plaintiff’s Motion, ECF No. [11], is GRANTED as set forth in this Order. Pursuant to

Rule 58(a), Fed. R. Civ. P., the Court will enter a Final Default Judgment in favor of Plaintiff and

against Defendant by separate order.

         DONE AND ORDERED in Chambers at Miami, Florida, on December 23, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE




                                                  5
                                        Case No. 19-cv-62418-BLOOM/Valle


Copies to:

Counsel of Record

Tru Green Plastics, LLC
c/o Harvey Cole, registered agent
2393 South Congress Avenue
Suite 200
West Palm Beach, Florida 33406




                                    6
